Citation Nr: 1338522	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The Board remanded this claim for additional development in January 2012.  

In October 2012, the Veteran submitted additional evidence in the form of a September 2012 private medical report.  However, in a February 2013 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  The Veteran has a left shoulder disability manifested by scapular winging and subluxation with probable impingement or rotator injury.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that a left shoulder disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for a left shoulder disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has a current left shoulder disability.  Indeed, a November 2006 VA examiner found that the Veteran likely had residuals of a left rotator cuff injury.  Moreover, a June 2007 VA medical report reveals positive clinical findings of scapular winging and subluxation problems that were likely with probable impingement, and in a September 2012 letter, the Veteran's private physician indicated that the Veteran had a left shoulder condition.  

The Board also finds that the evidence shows that the Veteran injured his left shoulder during his period of service.  At his November 2006 VA examination, during several VA treatment sessions, and in September 2009 testimony before the Board, the Veteran consistently alleged that during a physical training exercise in service, he fell down forward onto his left shoulder while attempting to jump over an obstacle.  He contends that he was treated for his left shoulder injury in service and that he was told his shoulder had been dislocated.  Service treatment records show that the Veteran did receive treatment for a left shoulder injury.  Specifically, a July 1995 service treatment record indicates that the Veteran was "to have a SATSC to left arm.  Reapplied SATSC to left arm.  Continue treatment."  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's left shoulder disability is attributable to his in-service left shoulder injury.  After reviewing the Veteran's claims file and examining the Veteran, the November 2006 VA examiner opined that the Veteran's left shoulder pain and weakness were likely due to a rotator cuff injury that happened during his period of service.  Similarly, a July 2008 VA treatment report noted that the Veteran's left shoulder problems were related to a previous injury.  Finally, in a September 2012 letter, the Veteran's private treating physician opined that the Veteran's left shoulder condition seemed to stem from an injury that he had incurred during his period of service.  He explained that the injury sounded like it was a result of a training exercise and that it should also be corroborated with the Veteran's military reports because he did seek medical attention for the shoulder injury during service.      

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a left shoulder disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).





(CONTINUED ON NEXT PAGE)	



ORDER

Service connection for a left shoulder disability is granted.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


